Name: Commission Regulation (EEC) No 1981/81 of 10 July 1981 amending Annexes 1, 4, 5 and 8 to Council Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons and their families moving within the Community
 Type: Regulation
 Subject Matter: social protection;  financial institutions and credit;  labour market
 Date Published: nan

 No L 193/ 16 Official Journal of the European Communities 16. 7. 81 COMMISSION REGULATION (EEC) No 1981/81 of 10 July 1981 amending Annexes 1 , 4, 5 and 8 to Council Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons and their families moving within the Community THE COMMISSION OF THE EUROPEAN COMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1408/71 of 14 June 1971 on the applica ­ tion of social security schemes to employed persons and their families moving within the Community (*), as last amended by Regulation (EEC) No 196/81 (2), and in particular Article 97 thereof, Having regard to Council Regulation (EEC) No 574/72 of 21 March 1972 fixing the proce ­ dure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons and their families moving within the Community (3), as last amended by Regulation (EEC) No 196/81 , and in particular Article 121 thereof, Having regard , to the opinion of the Administrative Commission on Social Security for Migrant Workers, Whereas Annex 1 to the said Regulation (EEC) No 574/72 should be amended to take account of the nomination of a new competent authority ; Whereas Annex 4 to the same Regulation should be amended to take account of changes in the descriptions adopted in the list of liaison bodies ; Whereas Annex 5 to the same Regulation should be amended to take account of agree ­ ments concluded between Member States on refunds or waivers of refund of certain bene ­ fits or certain costs ; Whereas, finally, it is necessary to amend Annex 8 to the same Regulation in order to define certain procedures for the payment of family benefits , HAS ADOPTED THIS REGULATION : Article 1 Annex 1 to Regulation (EEC) No 574/72 is hereby amended as follows : the text of point G. ITALY shall be replaced by the following 'G. ITALY : 1 . Ministro del lavoro e della previdenza sociale (Minister of Labour and Social Welfare), Roma 2. Ministro della Sanita (Minister of Health), Roma . (*) OJ No L 149, 5 . 7. 1971 , p . 2. (2) OJ No L 24, 28 . 1 . 1981 , p . 3 . (3) OJ No L 74, 27. 3 . 1972, p . 1 . 16. 7. 81 No L 193/ 17Official Journal of the European Communities Article 2 Annex 4 to Regulation (EEC) No 574/72 is hereby amended as follows : 1 . At point A. BELGIUM, paragraph 7, right-hand column, the words 'MinistÃ ¨re de la prÃ ©voyance sociale  Ministerie von sociale Voorzorg  (Ministry of Social Welfare)' shall be replaced by the words 'Office National d'allocations familiales pour travailleurs salaries  Rijksdienst voor kinderbijslag voor werknemers  (National Office for Family Allowances for Employed Persons).' 2 . At point G. ITALY : (a) Paragraph 1 shall be replaced by the following : ' ' 1 . Sickness (including tuberculosis), maternity : (a) benefits in kind Ministero della SanitÃ (Ministry of Health), Roma (b) cash benefits Istituto nazionale della previdenza sociale, direzione generale (Directorate ­ General of the National Social Welfare Institution), Roma'. (b) Paragraph 2 shall be replaced by the following : '2. Accidents at work and occupa ­ tional diseases : (a) benefits in kind Ministero della SanitÃ (Ministry of Health), Roma (b) prostheses and major appliances, statutory medical benefits , exami ­ nations and certified statements relating thereto and cash benefits Istituto nazionale per 1 assicurazione contro gli infortuni sul lavoro, direzione generale (Directorate-General of the National Institution for Insurance against Accidents at Work), Roma'. (c) Paragraph 3 shall be replaced by the following : '3 . Invalidity, old-age, survivors, un ­ employment, family allowances : Istituto nazionale della previdenza sociale, direzione generale (Directorate ­ General of the National Social Welfare Institution), Roma'. 3 . At point H. LUXEMBOURG, Part I , paragraph 4. Unemployment, in the right-hand column, the words 'Office national du travail (National Labour Office)' shall be replaced by the words : 'Administration de l'emploi (Employment Service)'. Article 3 Annex 5 to Regulation (EEC) No 574/72 is hereby amended as follows : 1 . At point 11 . DENMARK-FRANCE, the word 'none' shall be replaced by the following : The Agreement of 10 July 1980 concerning the waiving of reimbursement of benefits provided to pensioners and to the members of their families (Article 36 (3) of the Regu ­ lation).' 2. At point 13 . DENMARK-IRELAND, the words 'No Convention' shall be replaced by the following : No L 193/ 18 Official Journal of the European Communities 16. 7. 81 The exchange of letters of 22 December 1980 and 11 February 1981 on the reciprocal waiving of reimbursement of benefits in kind granted under insurance for sickness, maternity, accidents at work and occupational diseases, unemployment benefits and costs of administrative checks and medical examinations (Articles 36 (3), 63 (3), 70 (3) and 105 (2) of the Regulation).' 3 . At point 26. FRANCE-IRELAND, the words 'No Convention' shall be replaced by the following : The exchange of letters of 30 July 1980 and 26 September 1980 concerning the reci ­ procal waiving of reimbursement of benefits in kind granted under insurance for sick ­ ness, maternity, accidents at work and occupational diseases, unemployment benefits and costs of administrative checks and medical examinations (Articles 36 (3), 63 (3), 70 (3) and 105 (2) of the Regulation).' 4. At point 30 . FRANCE-UNITED KINGDOM, paragraph (b) shall be replaced by the following : '(b) The exchange of letters of 25 September 1980 and 27 January 1981 concerning Article 36 (3) of the Regulation (reciprocal waiving for an unspecified period of reimbursement of benefits in kind provided under Articles 28 , 28a and 29 ( 1 ) (a) of the Regulation).' Article 4 Annex 8 to Regulation (EEC) No 574/72 is hereby amended as follows : 1 . The following indent shall be added to point (a), right-hand column : '  between Germany and Greece . 2 . The following indent shall be added to point (b) after the first indent : '  between the Netherlands and : Denmark, France, Germany and Luxembourg'. Article 5 1 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 2. Articles 1 , 2 (2) and 4 ( 1 ) shall apply with effect from 1 January 1981 . Article 2 (3) shall apply with effect from 1 March 1976. Article 3 shall apply with effect from 1 April 1973 . Article 4 (2) shall apply with effect from 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 July 1981 . For the Commission Ivor RICHARD Member of the Commission